Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 4, 16, 28 – 31, 81, 11, and 112 in the reply filed on March 1st, 2022 is acknowledged.  Claims 115, 116, and 120 – 123 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 124 – 127 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16 and 31, it is unclear to what degree a fiber must be hydrolyzed before it is considered to be partially hydrolyzed.  The instant specification states that partial hydrolysis of fibers occurs when one or more fibers are treated with a hydrolyzing agent to create a mixture [pg. 61, lines 6 – 9].  However, it is uncertain to what extent the fibers in the mixture must be hydrolyzed to meet claims to a partially hydrolyzed fiber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 28, 81, 111, 112, and 128 – 131 are rejected under 35 U.S.C. 103 as being unpatentable over Bascharon (US-9585925-B1).
Regarding claims 1, 28, and 131, Bascharon teaches the use of one or more of wheat dextrin, inulin, pectin, and/or psyllium in the creation of a fiber source [Col 5, lines 19 – 26].    
Bascharon does not teach wheat dextrin, as a first fiber, and a second fiber being in a 1:1 ratio.
Bascharon does however teach the use of two of the fiber sources above, including a mixture of wheat dextrin and one of the other fibers listed.   Generally, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio absent evidence of unexpected or surprising results.  Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Therefore, it would have been obvious for a person having ordinary skill in the art to mix wheat dextrin and a second fiber in a ratio of 1:1.
	Regarding claims 4 and 128 – 130, Bascharon teaches the fibers being 5 – 90 wt% of the composition [Col 5, lines 31 – 34].  Because the 1:1 ratio is considered obvious as set forth above, each fiber would be present at 2.5 – 45 wt% of the composition.  This range overlaps with the values of 2 – 6 wt% claimed for the first and second fiber concentrations as well as encompasses the 4 wt% value for the same first and second fiber concentrations making the claims obvious over Bascharon.
Regarding claim 81, the liquid preparation of Bascharon contains preservatives, flavoring, and sweetening agents as appropriate [Col 9, lines 2 – 11].
	Regarding 111 and 112, the fiber source of Bascharon may be part of a liquid preparation for oral administration that may take the form of a solution [Col 8, lines 65 – 67].

Claims 16 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bascharon as applied to claim 1 above, and further in view of Stillman (US-20070160735-A1).
Regarding claims 16 and 31, Bascharon teaches a composition comprising a mixture of wheat dextrin and a second fiber.  However, Bascharon does not teach the wheat dextrin and secondary fibers being partially hydrolyzed.  Stillman teaches partially hydrolyzed soluble fiber material leads to clearer solutions.  People generally relate clear solutions to purity [0022].  Therefore, it would have been obvious to a person having ordinary skill in the art to use partially hydrolyzed wheat dextrin and secondary fibers in the composition so as to create a clearer solution that is more appealing to consumers.

Claims 1, 4, 16, 31, 81, 111, 112, and 128 – 130 are rejected under 35 U.S.C. 103 as being unpatentable over Stillman (US-20070160735-A1) in view of Shepley (US-20090285964-A1).
Regarding claim 1, Stillman teaches a consumable with indigestible dextrins and partially hydrolyzed guar gum [0034].  Dextrins and guar gum are both soluble fibers [0009].  
Stillman does not teach the use of wheat dextrin or the ratio of the two fibers.  
Shepley teaches the use of wheat dextrin as a soluble dietary fiber in consumables [0012].  Dietary fibers are indigestible [0010].  It would have been obvious to use the wheat dextrin of Shepley as the dextrins of Stillman as both are indigestible soluble fibers known to be used in consumables.  The wheat dextrin can then be partially hydrolyzed as Stillman teaches.
Stillman does not teach the fibers being in a ratio of 1:1.  However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Therefore, it would have been obvious for a person having ordinary skill in the art to mix the fibers in a ratio of 1:1.
Regarding claims 4 and 128 – 130, Stillman teaches a fiber composition, the fibers combined being 5 – 10 wt% of the composition [0033].  Because the 1:1 ratio is considered obvious as set forth above, each fiber would be present at 2.5 – 5 wt% of the composition.  This range overlaps with the values of 2 – 6 wt% claimed for the first and second fiber concentrations as well as encompasses the 4 wt% value for the same first and second fiber concentrations making the claims obvious over Stillman.
Regarding claims 16 and 31, Stillman teaches partially hydrolyzing the fibers as this leads to clearer solutions that consumers prefer [0022].  
Regarding claims 28 and 131, Stillman teaches the use of psyllium as a soluble dietary fiber [0009].  It would have been obvious to a person having ordinary skill in the art to use psyllium as a second fiber in the fiber composition as psyllium is known to be used as a soluble dietary fiber in fiber compositions, producing similar results in food to other known soluble dietary fibers.
Regarding claim 81, Stillman teaches adding an acid to the composition to extend shelf life [0044].
Regarding claims 111 and 112, Stillman teaches dissolving the fibers into water to make a solution of fiber-water [0034].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Brouwer (US-20090017184-A1) teaches a chocolate confection comprising dietary fibers including dextrin and inulin.
Ervin (US-20110313055-A1) teaches a gummy candy confectionery comprising lower sugar content, higher antioxidant content, balance of dietary fats, and beneficial dietary fiber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791